294 Ga. 890
FINAL COPY


                           S13A1650. DANFORTH v. APPLE INC.

           NAHMIAS, Justice.

           In 2000, the General Assembly enacted legislation to assist employers in

    protecting their workplaces and employees from potential violence. See Ga. L.

    2000, p. 1081, § 1. The statute was codified as OCGA § 34-1-7, which says:

                 Any employer whose employee has suffered unlawful
           violence or a credible threat of violence from any individual, which
           can reasonably be construed to have been carried out at the
           employee’s workplace, may seek a temporary restraining order and
           an injunction on behalf of the employer prohibiting further unlawful
           violence or threats of violence by that individual at the employee’s
           workplace or while the employee is acting within the course and
           scope of employment with the employer. . . .

    OCGA § 34-1-7 (b).1

           1
              OCGA § 34-1-7 (a) (4) defines “unlawful violence” to include “stalking, as prohibited by
    Code Section . . . 16-5-90.” OCGA § 16-5-90 in turn defines stalking as when a person:
            follows, places under surveillance, or contacts another person at or about a place or
            places without the consent of the other person for the purpose of harassing and
            intimidating the other person. . . . [T]he term “contact” shall mean any
            communication including without being limited to communication in person, by
            telephone, by mail, by broadcast, by computer, by computer network, or by any other
            electronic device; and the place or places that contact . . . is deemed to occur shall be
            the place or places where such communication is received. . . . [T]he term “harassing
            and intimidating” means a knowing and willful course of conduct directed at a
            specific person which causes emotional distress by placing such person in reasonable
            fear for such person’s safety or the safety of a member of his or her immediate
            family, by establishing a pattern of harassing and intimidating behavior, and which
            serves no legitimate purpose. This Code section shall not be construed to require that
            an overt threat of death or bodily injury has been made.
    OCGA § 16-5-90 (a) (1). “Credible threat of violence” is defined in OCGA § 34-1-7 (a) (2) to mean
    “a knowing and willful statement or course of conduct which would cause a reasonable person to
    believe that he or she is under threat of death or serious bodily injury, and which is intended to, and
    which actually causes, a person to believe that he or she is under threat of death or serious bodily
       In late 2012, appellee Apple Inc. petitioned for a temporary restraining

order (TRO) and an injunction under OCGA § 34-1-7 against appellant

Catherine Danforth, a former employee who had worked at the Apple store at

Lenox Square Mall in Atlanta. After a TRO was entered pursuant to OCGA §

34-1-7 (d), the trial court held an evidentiary hearing on the petition for an

injunction pursuant to OCGA § 34-1-7 (e).2 In an order entered on January 17,

2013, the trial court found by clear and convincing evidence that Danforth had

a history of mental illness, which included a prior suicide attempt and

hospitalization in a mental health facility within the last five years and on other

occasions; that Danforth was not taking medication; that she had exhibited

behavior that caused Apple’s employees to reasonably fear for their safety; that

she had continued to contact Apple employees following her termination even



injury, and which serves no legitimate purpose.”
       2
          OCGA § 34-1-7 (e) says:
               Within ten days of filing of the petition under this Code section or as soon as
       practical thereafter, but in no case later than 30 days after the filing of the petition,
       a hearing shall be held on the petition for the injunction. . . . The respondent may file
       a response which explains, excuses, justifies, or denies the alleged unlawful violence
       or credible threat of violence or may file a cross-complaint under this Code section.
       At the hearing, the judge shall receive any testimony that is relevant and may make
       an independent inquiry. If the judge finds by clear and convincing evidence that the
       respondent engaged in unlawful violence or made a credible threat of violence, an
       injunction shall issue prohibiting further unlawful violence or threats of violence at
       the employee’s workplace or while the employee is acting within the course and
       scope of employment with the employer. . . .
after being told not to do so; that her reasons for contacting the Apple

employees were work-related and the majority of her conduct toward them

occurred during the course of their employment; that she posed an immediate

threat of violence to the employees; and that her conduct established a pattern

of harassing and intimidating behavior toward the Apple employees that

constituted stalking under OCGA § 16-5-90.

      The court entered an injunction barring Danforth, for a period of three

years, from: (1) entering any Apple store, office, or facility, including but not

limited to the Lenox Square store, but allowing her to order Apple products

online for delivery at some other location and excluding legally required

appearances that are arranged in advance; (2) knowingly being within 500 feet

of any Apple employee who works at the Lenox Square Mall store, specifying

three employees by name, again with an exception for legally required

appearances; and (3) contacting any Apple employee, directly or indirectly, by

any means of communication including social media, again specifying the three

employees by name, except through Apple’s outside counsel, whom Danforth

is allowed to contact only by e-mail, telephone, or regular mail.



                                       2
       Danforth filed a timely notice of appeal to this Court.3 Danforth, who

appeared pro se in the trial court, is represented by counsel on appeal. She

argues that the evidence presented to the trial court was insufficient to support

an injunction under OCGA § 34-1-7 and that the injunction that was issued is

overbroad. As explained below, the evidence was legally sufficient to support

the issuance of an injunction under OCGA § 34-1-7. However, Apple sought

relief under OCGA § 34-1-7 alone, and the injunction exceeds the scope

authorized by that statute to some extent. Accordingly, we affirm the injunction

order in part and vacate it in part, and we remand the case to the trial court for

the entry of an injunction fully consistent with OCGA § 34-1-7.



       1.      Danforth argues first that the evidence presented to the trial court

was insufficient to support the issuance of an injunction under OCGA § 34-1-7.

We disagree.

       3
         Jurisdiction is proper in this Court because the appeal challenges not just the legal basis for
the injunctive relief but also its proper scope. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (2)
(giving this Court general appellate jurisdiction over “[a]ll equity cases”); Reeves v. Newman, 287
Ga. 317, 318 (695 SE2d 626) (2010) (“‘If there is no substantive issue regarding the propriety of the
equitable relief granted or rejected, then the appeal does not lie in this Court.’” (citation omitted));
Warren v. Bd. of Regents of Univ. System of Ga., 272 Ga. 142, 145 (527 SE2d 563) (2000) (“For
a matter to come within this Court’s equity jurisdiction, the lower court must have rendered a
judgment based upon equitable principles, and that decision must be the primary issue on appeal.”).

                                                   3
      (a)   Georgia’s appellate courts have not previously construed OCGA §

34-1-7, which establishes clear and convincing evidence as the standard of proof

for the issuance of an injunction to protect an employer’s workplace and

employees. See OCGA § 34-1-7 (e). However, this Court has held in other

contexts where the standard of proof was clear and convincing evidence that

appellate review of the sufficiency of the evidence to support a final judgment

is limited to deciding whether any rational trier of fact could have found by clear

and convincing evidence that the statutory conditions were satisfied. See, e.g.,

In the Interest of A. C., 285 Ga. 829, 835-836 (686 SE2d 635) (2009)

(termination of parental rights); Smith v. Srinivasa, 269 Ga. 736, 737-738 (506

SE2d 111) (1998) (rebuttal of former statutory presumption regarding

revocation of a will). We have also recognized that even under this heightened

standard of proof, an appellate court must defer to the factfinder’s credibility

determinations, weighing of the evidence, and resolution of disputed factual

issues. See In the Interest of A. C., 285 Ga. at 836. See also Johnson v.

Omondi, 294 Ga. 74, 77 (751 SE2d 288) (2013) (explaining that these functions

belong to the trier of fact). Thus, the reviewing court must view the evidence,

and all reasonable inferences therefrom, in the light most favorable to the

                                        4
judgment. See Srinivasa, 269 Ga. at 737-738. We hold that this standard of

review applies to evidentiary challenges to an injunction issued under OCGA

§ 34-1-7.

      (b)   So viewed, the evidence presented to the trial court at the injunction

hearing showed the following. In August 2011, Apple hired Danforth to work

at its retail store in Lenox Square Mall.       Danforth had been previously

diagnosed with various mental disorders, including borderline personality

disorder, bipolar disorder, and depression. She had been hospitalized for mental

illness on several occasions, including within the past five years. In addition,

Danforth was indicted in 2009 for aggravated stalking and pled guilty to

criminal trespass; she was ordered to have no contact with Dr. John Horton and

not to come on the premises of any Emory hospital facility for a year.

      On August 13, 2012, Apple terminated Danforth’s employment for

performance issues, including her increasingly frequent outbursts in front of

other Apple employees and customers. During these outbursts, Danforth would

cry, raise her voice, and visibly shake. In addition, she had hit a desk and

thrown a pen, and she once told a supervisor, “I am f**king sick and tired of

you.” Danforth had talked at work about hurting herself and about a prior

                                       5
suicide attempt. On one occasion, she wrote a note to a co-worker saying that

she was having suicidal thoughts again, and when management was unable to

reach her or her emergency contact, Apple called the police to have them check

on her welfare.

      After her termination, Danforth frequently contacted her former co-

workers, ignoring their repeated requests that she stop. Danforth admitted that

she e-mailed Apple employees “every day.” Danforth came to the Apple store

at Lenox Square and threatened to come to the store after being told not to do

so, including an incident where store manager Eugene Heggan found

handwritten notes from Danforth to employees in the management office of the

store, which is an area not accessible to the public. Danforth left 17 emotionally

charged and angry voicemails concerning the reasons for her termination for

Heggan, who has four young children, while he was on a family vacation.

Danforth sent another Apple employee, senior manager Jacob Campbell,

emotional emails and text messages at all hours of the day and night, saying in

one email, “You hurt me very badly and I can’t help but think that some of it

was intentional.” In response to this e-mail, Campbell requested that Danforth

no longer contact him. In mid-October 2012, Campbell saw Danforth looking

                                        6
at him through the side mirror of her car when he parked in his usual space in

the Lenox Square parking lot.

      In response to Danforth’s unwanted communications, members of Apple’s

management, corporate, legal, loss prevention, human resources, and employee

relations teams assessed whether Danforth posed a threat to the company’s

employees and concluded that she did. On October 22, 2012, after the threat

assessment, a human resources official contacted Danforth and told her to stop

communicating with Apple employees, but Danforth did not comply. On

October 26 at 9:56 p.m., she left a voicemail for former co-worker Adam Lane,

saying, “I have something to tell you . . . I don’t really know why I called . . .

you will find out soon enough,” and in a text message to Lane the next day she

wrote, “I’m sorry Adam. But I’m doing what I have to do.” Around this time,

Danforth’s Facebook profile picture, which showed her looking through the

sights of a hunting rifle, was brought to Heggan’s attention, and Heggan learned

that Danforth previously talked to another manager about shooting guns, even

though she had been hospitalized for mental illness and she believed that she

could not obtain a gun permit.

      Due to Danforth’s actions, Apple employed Fulton County Sheriff’s

                                        7
Department officers as private security. On November 13, 2012, a member of

Apple’s loss prevention team e-mailed Danforth, stating that Apple viewed her

conduct as “highly disruptive and harassing” and telling her not to come back

to the Lenox Square store. Despite this e-mail, Danforth placed an order for

pickup at the store, which Apple cancelled. On November 15, Danforth, acting

pro se, filed a federal lawsuit against Apple and several of her former

supervisors and managers, alleging that Apple violated the Americans with

Disabilities Act by failing to accommodate her mental disability and by

terminating her employment due to her disability. On November 20, Campbell

saw Danforth a second time in the area of the Lenox Square parking lot used by

most Apple store employees.

     On November 21, 2012, Apple filed a petition in the Superior Court of

Fulton County seeking a TRO and an injunction against Danforth under OCGA

§ 34-1-7 on the ground that, after Apple terminated her employment, Danforth

“engaged in an escalating scheme of threatening and harassing stalking

primarily directed at three Lenox store management employees” — Heggan,

Campbell, and Lane — which caused them “to be gravely concerned for their

safety.” That same day, the Fulton County court issued a TRO prohibiting

                                      8
Danforth from contacting or otherwise harassing Apple employees.             On

November 26, after Apple tried to serve the TRO and discovered that Danforth

actually resided in Cobb County, the Fulton County court transferred the case

to the Superior Court of Cobb County (“trial court”). See OCGA § 34-1-7 (c)

(1) (prescribing venue for OCGA § 34-1-7 petitions).

      Despite the TRO, Danforth continued to contact Apple’s employees by

copying them on e-mails that she sent to Apple’s outside legal counsel. In one

e-mail Danforth wrote, “I want to let you know that you do your client no favors

by intentionally antagonizing me and trying to make me angry.” In an e-mail

sent on December 12, she wrote, “I did not intend to see Mr. Campbell today.

That was an accident. I was there for other reasons. He can rest assured that I

was not stalking or watching him.” Campbell, however, did not see Danforth

that day. Danforth also continued to contact Apple employees through text

messages and e-mails. Apple then filed an emergency motion for protective

order in the federal lawsuit to prevent Danforth from contacting the individual

defendants, which the federal court granted on December 18, 2012.

      (c)   At the injunction hearing on January 16, 2013, to establish the facts

discussed in the last subdivision, Apple presented testimony from Heggan and

                                       9
Campbell along with numerous documents. Danforth also testified, and she

cried and was otherwise emotional on the witness stand and while cross-

examining Apple’s witnesses; she also spent several minutes rambling about

guns. At the conclusion of the hearing, which lasted about three hours, the court

said, “I find that [Danforth] has exhibited, both from the testimony of the

witnesses and the Court’s own observations of her demeanor in the courtroom,

behavior that would lead a reasonable person to be fearful of her.” On January

17, 2013, the trial court entered the injunction order now under review.

      When viewed in the light most favorable to that judgment, the evidence

presented at the injunction hearing and summarized above was sufficient to

authorize a rational trier of fact to find by clear and convincing evidence that

Danforth engaged in “unlawful violence” against Apple employees by stalking

them, “which can reasonably be construed to have been carried out at the

employee[s’] workplace.” OCGA § 34-1-7 (b). Although Danforth argues that

her individual contacts with Apple employees, while perhaps unwanted, were

not harassing or intimidating, the trial court was entitled to consider the totality

of the circumstances bearing on the intent of Danforth’s acts and their effects on

Apple’s employees, to make credibility determinations in favor of Apple’s

                                        10
witnesses and against Danforth, and to resolve other factual disputes and make

other reasonable inferences in Apple’s favor.4 Accordingly, the trial court was

authorized to grant Apple an injunction under OCGA § 34-1-7 (e) prohibiting

Danforth from engaging in further unlawful violence against Apple’s employees

at the workplace or while acting within the course and scope of their

employment.5

       2.      Danforth next contends that, even if the evidence was sufficient to

support the issuance of an injunction, the actual injunction the trial court ordered



       4
          See, e.g., Thornton v. Hemphill, 300 Ga. App. 647, 649 (686 SE2d 263) (2009) (upholding
a protective order based on stalking where the defendant, after the plaintiff asked him to stop, sent
her numerous abusive e-mails, placed her under surveillance on several occasions, and visited her
workplace at least twice, because “[t]he frequency and nature of [the defendant’s] contact and
surveillance was such that the trial court could conclude that it was done for the purpose of harassing
and intimidating” the plaintiff); Patterson v. State, 284 Ga. App. 780, 784 (645 SE2d 38) (2007)
(affirming aggravated stalking convictions over the defendant’s argument that he did not intend to
harass or intimidate the victim when he “continued to call the victim, send her cards, show up at her
home, and leave her notes,” explaining that “‘[e]ven though his comments to her were not overtly
threatening, given the history of [his] persistent, disturbing actions, and his refusal to leave the
victim alone, a rational jury could have found beyond a reasonable doubt that such acts were
intended to harass and intimidate and placed the victim in fear for her safety’” (citation omitted));
Hall v. State, 226 Ga. App. 380, 382-383 (487 SE2d 41) (1997) (affirming stalking conviction where
the defendant followed the victim in his car and on foot several times, sent things to her place of
employment, mailed her numerous greeting cards, left gifts for her at her doorstep, and loitered
around her apartment complex).
       5
         Because the evidence of “unlawful violence” supports the issuance of an injunction in this
case, we need not address Apple’s contention that the evidence also established a “credible threat
of violence,” as that phrase is defined in OCGA § 34-1-7 (a) (2), that would also support an
injunction.

                                                 11
exceeds the scope authorized by OCGA § 34-1-7. See Bd. of Commrs. of

Spalding County v. Stewart, 284 Ga. 573, 575 (668 SE2d 644) (2008)

(explaining that an injunction must be tailored to the facts and law of the

particular case). The injunctions authorized by OCGA § 34-1-7 (e) are limited

to “prohibiting further unlawful violence or threats of violence at the employee’s

workplace or while the employee is acting within the course and scope of

employment with the employer.” (Emphasis added.) The evidence in this case

demonstrates that Danforth poses a threat to Apple as an employer and to its

employees. The injunction first bars Danforth from entering any Apple

workplace — any store, office, or facility — and thus comes fairly within the

scope authorized by OCGA § 34-1-7 (e). We note that this provision of the

injunction provides an exception for legally required appearances and also

allows Danforth to purchase Apple products if done online for delivery away

from an Apple workplace.

      The injunction’s second restriction prohibits Danforth from “knowingly

be[ing] within 500 feet of any of [Apple’s] employees who work at its Lenox

Square Mall store,” and the third restriction requires Danforth to have

      no contact, directly or indirectly, with any of [Apple’s] employees
                                       12
      . . . by any means, including, but not limited to, the use of the public
      or private mails, telephone, scan, social media (including, but not
      limited to, Facebook, MySpace, LinkedIn, etc.), facsimile, e-mail
      (personal or business), text message, instant message, iMessage,
      voicemail, courier, or handwritten notes.

(Emphasis in original.) The second restriction is limited somewhat in that it

applies only to employees of the specific Apple store where Danforth worked

and whose personnel have borne the brunt of her unlawful violence, and it

requires knowing conduct by Danforth to violate the injunction. Thus, if

Danforth inadvertently finds herself at a social event with an employee of her

former store, she will not violate the injunction as long as she leaves

immediately upon realizing that the Apple employee is within 500 feet. The

second restriction also excludes legally required appearances.           The third

restriction lacks even these limitations; thus, Danforth could violate the

injunction merely by communicating through social media with a person

anywhere in the world who happens to be an Apple employee, even if Danforth

is unaware of that person’s connection to Apple and the communication has

nothing to do with Apple or her unhappy relationship with Apple.

      OCGA § 34-1-7 gives employers standing to obtain protective orders

based on unlawful violence and credible threats of violence directed against

                                        13
their employees — but only with respect to those persons as employees. Thus,

the injunction that is supported by the evidence in this case may extend only as

far as Apple’s workplace and Apple’s employees while “acting within the

course and scope of [their] employment with [their] employer.” OCGA § 34-1-7

(e). That is a potentially very broad scope — broad enough to extend to any

contact that Danforth knowingly has with Apple employees that has any

connection to their employment, including, for example, communications sent

to their work e-mail addresses or to Apple websites or social media pages, or

other contacts that the court may reasonably infer have something to do with

persons because of their status as Apple employees. To the extent, however,

that the second and third restrictions in the injunction apply on their face even

to contacts that Danforth has with persons who happen to be employed by

Apple, for reasons that have nothing to do with Apple or their employment with

that company, the injunction exceeds the scope authorized by OCGA § 34-1-7.

      Accordingly, we affirm the injunction order to the extent that the trial

court ruled that the evidence supports an injunction under OCGA § 34-1-7, but

we must vacate the injunction and remand the case to the trial court for the entry

of a new injunction that is fully consistent with OCGA § 34-1-7 (e).

                                       14
      Judgment affirmed in part, vacated in part, and case remanded with

direction. All the Justices concur.



                          Decided March 28, 2014.

      Equity. Cobb Superior Court. Before Judge Poole.

      Parks, Chesin & Walbert, Regan E. Keebaugh, Andrew Y. Coffman, for

appellant.

      Littler Mendelson, L. Traywick Duffie, Nicolette J. Lee, for appellee.




                                      15